DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-18 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 5,937,442).
In regard to claim 2, Yamaguchi teaches an article of apparel, comprising: a garment structure for covering at least a portion of a human torso (shirt: see description of Figure 45 detailing a shirt), wherein the garment structure is structured and arranged so as to provide a close fit to at least some of the human torso (column 6, lines 60-64); and a first component engaged with the garment structure (portions with strong straining force: 42, 43), wherein the first component comprises a first material layer having a resistance to stretch that is greater than a resistance to stretch of a material making up a majority of the garment structure (column 13, lines 46-67 through column 14, lines 1-9), wherein the first component includes: (a) a first base area extending along a first side of a central back region of the garment structure (base area as annotated in figure 45 below), and (b) a first plurality of vertically staggered legs extending from the first base area toward a first side of the garment structure (see legs as detailed in annotated figure 45 below); and a second component engaged with the garment structure, wherein the second component comprises a second material layer having a resistance to stretch that is greater than the resistance to stretch of the material making up the majority of the garment structure, wherein the second component includes: (a) a second base area extending along a second side of the central back region of the garment structure and spaced from the first base area (base area on opposite side as annotated in figure 45 below), and (b) a second plurality of vertically staggered legs extending from the second base area toward a second side of the garment structure (see legs on opposite side as detailed in annotated figure 45 below).  

    PNG
    media_image1.png
    434
    598
    media_image1.png
    Greyscale

 	In regard to claim 3, Yamaguchi teaches wherein the garment structure constitutes a shirt (see description of the drawings section detailing the Figure 45 is of a shirt garment).  

 	In regard to claim 4, Yamaguchi teaches wherein the garment structure constitutes an upper body only garment (a shirt as detailed in the description of the drawings section of Figure 45, is an upper body only garment).  
2  
 	In regard to claim 5, Yamaguchi teaches wherein each of the first material layer and the second material layer is engaged with the garment structure by an adhesive or by application of heat and pressure (column 6, lines 9-13 teaches adhering).  

 	In regard to claim 6, Yamaguchi teaches wherein each of the first material layer and the second material layer comprises a thermoplastic polymeric material (column 21, lines 57-67 through column 22, lines 1-10).  

 	In regard to claim 7, Yamaguchi teaches wherein the material making up the majority of the garment structure comprises an elastomeric material or a polyester material (column 6, lines 60-64, power net is an elastomeric material).  

 	In regard to claim 8, Yamaguchi teaches wherein each of the first material layer and the second material layer is engaged with the garment structure by an adhesive or by application of heat and pressure (column 6, lines 9-13 teaches adhering).  

 	In regard to claim 9, Yamaguchi teaches wherein each of the first material layer and the second material layer comprises a thermoplastic polymeric material (column 21, lines 57-67 through column 22, lines 1-10).  

 	In regard to claim 10, Yamaguchi is interpreted differently in terms the legs, see annotated figure below for the interpretation of claim 10 detailing wherein the first plurality of vertically staggered legs have free ends, and wherein the second plurality of vertically staggered legs have free ends (see annotated figure 45 below). 
 
    PNG
    media_image2.png
    434
    598
    media_image2.png
    Greyscale


 	In regard to claim 11, Yamaguchi teaches wherein each of the first component and the second component has a multi-layer construction (base are is an overlapping of 42 and 43 which is a multi-layered construction).  

 	In regard to claim 12, Yamaguchi teaches an article of apparel, comprising: a garment structure for covering at least a portion of a human torso (figure 45), wherein the garment structure is structured and arranged so as to provide a close fit to at least some of the human torso; and a first component engaged with the garment structure (column 6, lines 60-64), wherein the first component comprises a first material layer having a resistance to stretch that is greater than a resistance to 3Preliminary Amendment stretch of a material making up a majority of the garment structure (column 13, lines 46-67 though column 14, lines 1-9), wherein the first component includes: (a) a first base area extending along a first side of a central back region of the garment structure (see annotated figure 45 below, and (b) a first plurality of vertically staggered legs extending from the first base area toward a first side of the garment structure (see annotated figure 45 below), wherein one or more openings are defined in the first material layer (strong straining portions: 42, 43 are made from a knit construction, which has openings formed therein: column 16, lines 32-61); and a second component engaged with the garment structure, wherein the second component comprises a second material layer having a resistance to stretch that is greater than the resistance to stretch of the material making up the majority of the garment structure (component on opposite side of garment as annotated in figure 45 below), wherein the second component includes: (a) a second base area extending along a second side of the central back region of the garment structure and spaced from the first base area (see annotated figure below), and (b) a second plurality of vertically staggered legs extending from the second base area toward a second side of the garment structure (see annotated figure 45 below), wherein one or more openings are defined in the second material layer (strong straining portions: 42, 43 are made from a knit construction, which has openings formed therein: column 16, lines 32-61).  

    PNG
    media_image3.png
    543
    748
    media_image3.png
    Greyscale

 	In regard to claim 13, Yamaguchi teaches wherein the garment structure constitutes a shirt (see description of figures of Figure 45 detailing a shirt garment).  

 	In regard to claim 14, Yamaguchi teaches wherein the garment structure constitutes an upper body only garment (see description of figures of Figure 45 detailing a shirt garment, a shirt garment is an upper body only garment).  

 	In regard to claim 15, Yamaguchi teaches wherein each of the first material layer and the second material layer is engaged with the garment structure by an adhesive or by application of heat and pressure (column 6, lines 9-13 teaches adhering).  

 	In regard to claim 16, Yamaguchi teaches wherein each of the first material layer and the second material layer comprises a thermoplastic polymeric material (column 21, lines 57-67 through column 22, lines 1-10).  

 	In regard to claim 17, Yamaguchi teaches wherein the material making up the majority of the garment structure comprises an elastomeric material or a polyester material (column 6, lines 60-64, power net is an elastomeric material).  
4  
 	In regard to claim 18, Yamaguchi is interpreted differently in terms of the legs, see annotated figure below for the interpretation of claim 18 detailing wherein the first plurality of vertically staggered legs have free ends, and wherein the second plurality of vertically staggered legs have free ends (see annotated figure 45 below). 
 
    PNG
    media_image2.png
    434
    598
    media_image2.png
    Greyscale


 	In regard to claim 20, Yamaguchi teaches an article of apparel, comprising: a garment structure for covering at least a portion of a human torso (shirt of Figure 45), wherein the garment structure is structured and arranged so as to provide a close fit to at least some of the human torso (column 6, lines 60-64); and a first component engaged with the garment structure (see annotated figure below), wherein the first component comprises a first material layer having a resistance to stretch that is greater than a resistance to stretch of a material making up a largest proportion of the garment structure (column 13, lines 46-67 through column 14, lines 1-9), wherein the first component includes: (a) a first base area extending along a first side of a central back region of the garment structure (see annotated figure below), and (b) a first plurality of vertically staggered legs extending from the first base area toward a first side of the garment structure (see annotated figure below); and a second component engaged with the garment structure (see annotated figure below), wherein the second component comprises a second material layer having a resistance to stretch that is greater than the resistance to stretch of the material making up the largest proportion of the garment structure (column 13, lines 46-67 through column 14, lines 1-9), wherein the second component includes: (a) a second base area extending along a second side of the central back region of the garment structure and spaced from the first base area (see annotated figure below), and (b) a second plurality of vertically staggered legs extending from the second base area toward a second side of the garment structure (see annotated figure below).  

    PNG
    media_image3.png
    543
    748
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    543
    748
    media_image3.png
    Greyscale
5

 	In regard to claim 21, Yamaguchi teaches wherein one or more openings are defined in the first material layer, and wherein one or more openings are defined in the second material layer (strong straining portions: 42, 43 are made from a knit construction, which has openings formed therein: column 16, lines 32-61).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 11, 12, 19, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-13 of U.S. Patent No. 9,814,273. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant applicant and US 9,814,273 teach supportive garment structures on a garment that have a base that extends along each side of the back and has legs extending from the back to the sides to provide support to the user’s body when worn (see claims 1-5 and 8-13 of US 9,813,273); and legs having openings therein and an additional layer of material engaged over the openings (see claims 1-5 and 8-13 of US 9,814,273).

Claims 2, 5, 6, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,863,782. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US 10,863,782 teach a garment with a supportive structure that extends along each side of the back to the sides of the garment via legs (matrix makes horizontal and vertical structures the horizontal structures are the vertically extending legs and the vertical structure (one) is the base: see claims 15-20 of US 10,863,782).

Claims 2, 11, 12, 19, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12 of U.S. Patent No. 8,336,118. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US 8,336,118 teach a garment with a supportive structure that extends along each side of the back to the sides of the garment (see claims 1-5 of US 8,336,118). The base of the supportive structure has legs extending therefrom to the sides of the garment (see claims 1-5 of US 8,336,118). Further, the legs have openings with additional fabric covering the openings (claims 1-5 and 12 of US 8,336,118).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Lenormand et al. (US 2004/0111782) and Callibotte (US 2005/0193461) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732